Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 1 of 20 PageID #:
                                    5429
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 2 of 20 PageID #:
                                    5430
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 3 of 20 PageID #:
                                    5431
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 4 of 20 PageID #:
                                    5432
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 5 of 20 PageID #:
                                    5433
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 6 of 20 PageID #:
                                    5434
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 7 of 20 PageID #:
                                    5435
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 8 of 20 PageID #:
                                    5436
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 9 of 20 PageID #:
                                    5437
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 10 of 20 PageID #:
                                     5438
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 11 of 20 PageID #:
                                     5439
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 12 of 20 PageID #:
                                     5440
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 13 of 20 PageID #:
                                     5441
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 14 of 20 PageID #:
                                     5442
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 15 of 20 PageID #:
                                     5443
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 16 of 20 PageID #:
                                     5444
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 17 of 20 PageID #:
                                     5445
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 18 of 20 PageID #:
                                     5446
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 19 of 20 PageID #:
                                     5447
Case 1:17-cv-00052-IMK-MJA Document 150-6 Filed 12/06/19 Page 20 of 20 PageID #:
                                     5448
